Order appealed from by plaintiff denying its motion to resettle the interlocutory judgment is unanimously reversed and the motion granted. The plaintiff is entitled to receive under the provisions of its contract with defendant five per cent of the gross receipts collected from the machines. The interlocutory judgment appealed from by defendant, as modified by the resettlement, is unanimously affirmed, with costs to the plaintiff. Settle orders on notice. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.